,.t,.r•   .-!-AO··"'
                  245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of I


                                                 UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or Atler November I, 1987)
                                             v.

                       Antonio Jose Luis Dominguez-Zabaleta                                Case Number: 3: 19-mj-23506

                                                                                          Rebecca C Fish
                                                                                          Defendant's Attorney


            REGISTRATION NO. 88594298                                                                                         SEP 1 3 2019
            THE DEFENDANT:
                                                                                           CLERK US DISTRICT COURT
             IZl pleaded guilty to count(s) 1 of Complaint                             SOUTHERN DISTRICT OF CALIFORNIA
             D was found guilty to count(~s);----~------------,~::=:::::~~;:;i::::::::::::::'.:!r:2!)E[!:P'.QU!rJ·'
                   ~a~m~~~~                                                                                    ·•
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                     Nature of Offense                                                            Count Number(s)
            8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

             D The defendant has been found not guilty on count(s)
                                                                                        -------------------
             •     Count(s)
                                -------------------
                                                                                            dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                             ~' TIME SERVED                             • ________ days
              IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
              IZl Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Friday, September 13, 2019
                                                                                         Date of Imposition of Sentence


                 .     i      I
                            I Ji   I /I I /}
             Received /I. l,_l!.(.A_ ( _.dl).A~t-
                      nusM                                                               HONORABLE RICHARD L. PUGLISI
                                                                                         UNITED STA TES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                         3: 19-mj-23506
